In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                   No. 06-20-00055-CV



            SIAVASH RASTAGHI, Appellant

                            V.

GEICO COUNTY MUTUAL INSURANCE COMPANY, Appellee




      On Appeal from the County Court at Law No. 1
                  Collin County, Texas
            Trial Court No. 001-03031-2019




       Before Morriss, C.J., Burgess and Stevens, JJ.
        Memorandum Opinion by Justice Burgess
                               MEMORANDUM OPINION

       The appellant has filed a motion with this Court seeking to voluntarily dismiss this

appeal. Pursuant to Rule 42.1(a)(1) of the Texas Rules of Appellate Procedure, the motion is

granted. See TEX. R. APP. P. 42.1(a)(1).

       Accordingly, we dismiss this appeal.




                                              Ralph K. Burgess
                                              Justice

Date Submitted:       November 2, 2020
Date Decided:         November 3, 2020




                                                2